DETAILED ACTION

Response to Amendment
1.	Applicant's amendment filed on 3/15/21 has been received and entered in the case. The application is not a condition for allowance in view of the indefiniteness rejection of claims 3, 5 and 7-9 set forth below.

Claim Objections
2.	Claim 1 is objected to because of the following informalities: 
	On line 7 of claim 1, the word --and-- should be inserted after the semicolon, the reason being that the comparator recited on line 5 includes a comparator first arm and a comparator second arm.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3, 5 and 7-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is indefinite because there is no antecedent basis for the claimed fifth and sixth p-type transistors set forth on lines 1 and 4, respectively, i.e., it appears that "1" on the first line of claim 5 should be changed to --4-- in order to correct this problem.
Claim 7 is indefinite because there is no antecedent basis for the claimed tenth n-type transistor set forth on the first line thereof, nor is there antecedent basis for the claimed ninth node set forth on line 2, i.e., it appears that claim 7 should go back to claim 3, not claim 1.
Claim 8 is indefinite because there is no antecedent basis for the claimed seventh and eighth p-type transistors or the claimed eleventh through thirteenth n-type transistors, i.e., it appears that claim 8 should go back to claim 5, not claim 1.
Claim 9 is indefinite because there is no antecedent basis for the claimed ninth p-type transistor, the claimed twelfth node, the claimed fourteenth n-type transistor, the claimed seventh node or the claimed twelfth node, i.e., it appears that claim 9 should go back to claim 8, not claim 1.

Allowable Subject Matter
4.	Claims 1, 2, 6 and11 are allowed. 
claims 1, 2, 6 and 11 are allowed and claims 3-5 and 7-10 would be allowable if rewritten to overcome the indefiniteness rejection because, as indicated in paragraph five of the previous office action, none of the prior art of record discloses or suggests a circuit comprising a pair of diodes, a comparator and an inverter as recited in independent claim 1, specifically the limitations of the comparator first and second arms as set forth on lines 6-11 of independent claim 1. As indicated in the previous office action, the closest prior art are Wada et al (USP 6,008,674) and Kokubo et al (USP 5,378,936), note that each discloses the claimed diodes together with a comparator having an output being applied to an inverter (note figure 1 of the former, where the diodes are within circuit 6, the comparator is circuit 2 and the inverter is circuit 4, and also figure 1 of the latter, where the diodes are within circuit 4, the comparator is circuit 6 and the inverter is circuit 7). However, neither of these two references discloses or suggests that the comparator includes a comparator first arm and a comparator second arm, each of the comparator arms including a plurality of transistors, where the number of transistors within the second arm is greater than the number of transistors in the first arm.

Response to Arguments
5.	Applicant's arguments filed on 3/15/21 have been fully considered but they are not persuasive.
Applicant argues against the indefiniteness rejection of claims 3, 5 and 7-9 by indicating that "[e]ach element of these claims is preceded by "a" or "an" in their first appearance in the claims and preceded by "the" in each later appearance in the claims...they have proper antecedent basis." This argument is not persuasive because, while applicant is correct that each recitation of the claimed elements is preceded by "a" or "an", this alone is not dispositive of the issue of whether ot not there is proper antecedent basis. For example, consider a hypothetical claim that recites "a second transistor" but never recites "a first transistor". This situation would clearly be a lack of antecedent basis problem and render the claim indefinite, i.e., because it would not be clear if the claim requires just one transistor or a pair of transistors. This is the same situation in the present case, i.e., claim 3 of the instant application recites "a fourth n-type transistor" on line 2 thereof, but nowhere recites first through third n-type transistors (note that the first through third n-type transistors recited in claim 2 do not provide 
Applicant also argues that "[i]f, for example, claim 3 recited "a first n-type transistor" instead of "a fourth n-type transistor" and a later claim referred to "the first n-type transistor", there may be confusion since there would be two instances of "a first n-type transistor" (one in claim 2 and one in claim 3)." This argument is not persuasive because if the later claim recited "the first n-type transistor" and depended from claim 2, then it would obviously be referring to the first n-type transistor recited in claim 2 (and similarly, if the later claim recited "the first n-type transistor" and depended from claim 3, then it would obviously be referring to the first n-type transistor recited in claim 3).
Applicant's final argument is that "it is a long-held principal [sic] in patent law that a patent attorney can act as a lexicographer and is given latitude in naming elements in a claim." This argument is not persuasive because, although it is true that an applicant can be his own lexicographer, such does not eliminate the need for providing proper antecedent basis in the claims of a patent application.  Applicant should note that it is still not clear if claim 3 requires six n-type transistors (i.e., fourth through ninth n-type transistors) or nine n-type transistors (i.e., first through ninth n-type transistors). If applicant intends to recite the former, then the claimed fourth through ninth n-type transistors of claim 3 should be corrected so as to instead recite first through sixth n-type transistors, whereas if applicant intends to recite the latter, then the first line of claim 3 should simply be amended so as to change "1" to --2-- (and similar corrections should also be made in claims 5 and 7-9, i.e., in order to correct the same type of antecedent basis problems noted therein).

Action is Final
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        March 18, 2021